      Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 21 of 30




                     UNITED STATES DISTRICT COURT
2                   MIDDLE DISTRICT OF PENNSYLVANIA
3
  UNITED STATES OF AMERICA, )
4                           )
           Plaintiff,       )                        NO. CV-
s
                            )
6     vs.                   )
7                           )                        Stipulation for Entry of
  PENN VENTURE PARTNERS, L.P.)                       Consent Order Appointing
8
                            )                        Receiver
9          Defendant.       )
10
           WHEREAS, Defendant, Penn Venture Partners, L.P. ("PVP"} is a
II

12   licensee of the United States Small Business Administration ("SBA") under
13
     the Small Business Investment Act of 1958, as amended, 15 U.S.C. §661, et
14

1s   seq. (the "Act");
16
           WHEREAS, Defendant is in violation of the Act and SBA's
17

18
     regulations, thereby entitling SBA to obtain a receivership and other

19   injunctive relief against Defendant under 15 U.S.C. §6891;
20
           WHEREAS Defendant has agreed to entry of the Consent Order for
21

22   Receivership; and
23
           WHEREAS, the said parties desire to resolve this matter amicably
24

25   without further proceedings, trial or adjudication of any issue, and do hereby
26
     stipulate as follows:
27

28


                             STIPULATION FOR ENTRY OF CONSENT ORDER APPOINTING RECEIVER I
         ase 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 22 of 30




              1.   That this Court has jurisdiction over the subject matter of this
 2
     action and over Defendant in accordance with 15 U.S.C. §§6891 and 689m,
 3

 4   and that venue is proper under 15 U.S.C. §689m, and 28 U.S.C. § 1391(b);
 s
              2.   That Defendant agrees to the entry of the attached Consent
 6

 7   Order without further proceedings;
 8

 9            3.   That the Defendant waives findings of fact and conclusions of
10
     law pursuant to Rule 52 of the Federal Rules of Civil Procedure;
11

12
              4.   That Defendant waives any right or basis to contest the validity

13   of the attached Consent Order; and
14
              5.   That the Consent Order may be presented by Plaintiff to the
15

16   Court for signature and entry without further notice to Defendant; provided
17
     however the United States will provide notice of entry to Defendant.
18

19   /

20   /

21
     I
22

23   /

24
     I
25

26   /

27   /

28
     I
                           STIPULATION FOR ENTRY OF CONSENT ORDER APPOINTING RECEIVER 2
     ase 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 23 of 30




 1
     DatedM201~7
 2

 3
     STIPULATED AND AGREED BY THE PARTIES' AUTHORIZED
 4
     REPRESENTATIVES:
 s
 6
     U.S. SMALL BUSINESS ADMINISTRATION
 7

 8

 9   By:
10
     Its:
II

12
     PENN VENTURE PAR1NERS, L.P.
13

14
     By:
IS   Its:
16

17

18

19

20

21

22

23

24

25

26

27

28


                        STIPULATION FOR ENTRY OF CONSENT ORDER APPOINTING RECEIVER 3
Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 1 of 30




         Exhibit A
         Case 1:19-cv-0JJ.J.7-JEJ Document 1-1 Filed 07/2'?).1,9 Page 2 of 30
Penn Ventunt Partners, L,Pt_ ,                                     l
                            NEW MARKETS VENTURE CAPITAL
                                         PROGRAM
                                    INVESTMENT DIVISION
                        U.S. SMALL BUSINESS ADMINISTRATION
                 409 Third Street, SW Washington, DC 20416 Tel: (202) 205-6510

                                 PARTICIPATION AGREEMENT


       This Participation Agreement C'Agreement") is between the U.S. Small Business
Administration ("SBA"), an agency of the United States Government, and Penn Venture
Partners, LP. ("Company"), a New Markets Venture Capital Company ("NMVCC") (collectively,
"the parties").

       WHEREAS, Company is a newly formed, for-profit, venture capital company organized
as a Limited Partnership under the laws of the state of Delaware.

       WHEREAS, on July 9, 2001, SBA selected Company as a Conditionally Approved
NMVCC pursuant to section 108.370 of the Regulations, and upon the Effective Date of this
Agreement, SBA grants final approval to Company as a NMVCC under section 108.380(a)(1) of
the Regulations.

       WHEREAS, the objective of SSA's NMVC program is to promote economic development
and the creation of wealth and job opportunities in Low-Income Geographic Areas ("LI Areas")
and among individuals living in such areas.

      NOW, THEREFORE, in consideration of each party's undertakings described in this
Agreement and other good and lawful consideration, the sufficiency of which the parties
acknowledge, the parties agree as follows:

Section 1.    Definitions

The parties agree that unless otherwise specified in this Agreement, all terms with initial
capitalization used in this Agreement have the definitions stated in this section 1, as follows:

       Act means the Small Business Investment Act of 1958, as amended from time to time.

       Application means the following documents submitted by Company to SBA as part of
Company's application for designation as an NMVCC, and any attachments and amendments to
such documents:
       (1)    NMVC Application, SBA Form 2184
       (2)    Exhibits to NMVC Application, SBA Form 2185
       (3)    Appllcatlon for Federal Assistance, Standard Form 424
       (4}    any other documents that SBA required Company to submit or that Company
              submitted in support of its application for designation as an NMVCC.

       Artides has the meaning set forth in section 108.50 of the Regulations.

        Debentures has the meaning set forth in section 108.50 of the Regulations.




SBA Form 2204 (1/02)                                                                      1 of 6
        Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 3 of 30
Penn Venture Partners, L.P.( ~                        (

       Effective Date of this Agreement Is the date upon which SBA executes this Agreement
by signing below, which date must be on or after the date upon which Company executes this
Agreement by signing below.

      Equity Capital Investment has the meaning set forth in section 108.50 of the
Regulations.

       Financing has the meaning set forth in section 108.50 of the Regulations.

      Grant Agreement means the Notice of Award (SBA Form 1222) executed by Company
and SBA, which outlines the terms and conditions governing the Operational Assistance grant
SBA has awarded to Company, as may be amended from time to time.

       Grant Funds has the meaning set forth in the Grant Agreement.

       Leverage has the meaning set forth in section 108.50 of the Regulations.

       Low-Income Enterprises has the meaning set forth in section 108.50 of the Regulations.

       New Markets Venture Capital Company and NMVCC have the meaning set forth in
section 108.50 of the Regulations.

        0MB Circular A-110 means Circular A-110 of the Office of Management and Budget,
entitled "Uniform Administrative Requirements for Grants and Agreements With Institutions of
Higher Education, Hospitals, and Other Non-Profit Organizations," as may be amended from
time to time.

        Operational Assjstance has the meaning set forth in section 108.50 of the Regulations
and in the terms and conditions of the Grant Agreement.

       Portfolio Concern has the meaning set forth in section 108.50 of the Regulations.

        Regulations means Part 108 of Title 13 of the Code of Federal Regulations, as amended
from time to time.

       Smaller Enterprise has the meaning set forth in section 108.50 of the Regulations.

Section 2.    Participation In the NMVC Program

       a.    Company agrees to manage its operations In accordance with the terms of its
comprehensive business plan set forth in its Application, including its mission of economic
development of LI Areas, its operating plan, investment criteria and strategies, and Its plan to
provide Operational Assistance. Company's Application Is Incorporated by reference into this
Agreement.

      b.     Company agrees to comply with and fulfill the terms and conditions of its Grant
Agreement, which is Incorporated by reference Into this Agreement.

      c.      Company agrees to comply with and fulfill the terms and conditions of this
Agreement.




SBA Form 2204 (1/02)                                                                        2 of 6
         Case 1 :19-cv-01217-JEJ      Document 1-1 Filed 07/22/19        Page 4 of 30
Penn Venture Partners, LP('                                        C
      d.      Company agrees to comply with and fulfill the terms and conditions of
Debentures issued by Company.

       e.     Company agrees to comply with and fulfill the terms and conditions of any other
agreement or document Company has executed or will execute with or In favor of SBA, all of
which are incorporated by reference into this Agreement.

        f.     Company agrees to comply with the Act, the Regulations, and any written
policies and procedures SBA issues pursuant to its administration of the NMVC program.

Section 3.    Financing Activities

       Company agrees to conduct its Financing activities in compliance with the Act and the
Regulations, including but not limited to complying with section 108.71 0 of the Regulations to
extend Financings so that at the close of each of its fiscal years:

     a.     At least 80% of its Portfolio Concerns are Low-Income Enterprises In which
Company has an Equity Capital Investment; and

         b.      For all Financings Company has extended, Company has invested at least 80%
(in total dollars) in Equity Capital Investments in Low-Income Enterprises.

Section 4.    Operational Assistance Activities

       Company agrees to conduct its Operational Assistance activities in compliance with the
Act, the Regulations, and the Grant Agreement, including but not limited to the following
requirements:

       a.     Company must use Grant Funds to provide Operational Assistance to Smaller
Enterprises only.

      b.      Company must provide Operational Assistance, if paid for with Grant Funds, only
to Smaller Enterprises to which Company already has made a Financing, or to which it expects
to make a Financing.

        c.       Company must provide Operational Assistance to Smaller Enterprises to which
Company has made a Financing or to which it expects to make a Financing, at no cost, for no
fee, and with no requirement that such Smaller Enterprises provide consideration, either directly
or Indirectly, in exchange for the Operational Assistance.

Section 5.     Commitment of Leverage

       a.      Amount. SBA conditionally commits to reserve Leverage in the face amount of
$15 million for Company's future use, subject to the provisions of sections 108.1220 - 108.1240
of the Regulations, which are incorporated by reference into this Agreement.

         b.     Conditions. Each issuance by SBA of Leverage to Company is conditioned upon
 Company's creditworthiness (as determined solely by SBA) and Company's full compliance (as
 determined solely by SBA) with the Act, the Regulations, this Agreement (including, but not
 limited to, the terms and conditions of the Debentures issued by Company and the Grant
 Agreement), and each of the terms and conditions set forth in sections 108.1200 through
 108.1240 of the Regulations.


 SBA Form 2204 (1/02)                                                                       3 of 6
             Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 5 of 30
    Penn Ventul'8 Partners, L.P.(                                    (


        · c.      Form. SBA will provide Leverage only in the form of SBA's guaranty of
(   Debentures issued by Company.

          d.     Expiration. SBA's Leverage commitment described in section 5.a of this
    Agreement automatically will terminate at 4pm Eastern Standard Time on Wednesday, April 23,
    2008.

          e.      Draws.    Company must apply to draw down Leverage against SBA's
    commitment, pursuant to sections 108.1220 - 108.1240 of the Regulations. SBA may limit the
    amounts that Company may draw each year.

         f.    Certifications. By signature of Company's authorized representative below,
    Company makes the following certifications:

                   (1) At the time it executes this Agreement, Company is not in violation of its
    Articles, the Regulations, or the Act.

                 (2) Company will use the Leverage conditionally committed by SBA through this
    Agreement, only for the purposes contemplated by the Act and the Regulations.

                  (3) There has been no change of ownership or control of Company, no change
    in Company's investment policy, operations, or capital, and no adverse change in Company's
    financial condition, since the date(s) upon which Company's business formation and
    organization documents and Capital Certificate (Exhibit M, Exhibits to NMVC Application, SBA
    Form 2185) were executed.
(   Section 6.     Events of Default and SBA's Remedies

            a.      Noncompliance with terms of Debentures. Noncompliance with any of the terms
    of Debentures issued by Company constitutes noncompliance with this Agreement. SBA may
    take any action permitted under the terms of such Debentures (including but not limited to the
    remedies set forth in section 108.1810 as in effect on the date the Debenture was issued and
    incorporated in the Debenture). In addition, SBA may take the actions described in 0MB
    Circular A-110, paragraphs 14 and 62, which include but are not limited to withholding cash
    payments under the Grant Agreement and placing in the Grant Agreement special terms and
    conditions that require corrective action by Company. SBA also may consider Company to be
    not eligible for Leverage pursuant to section 108.1120 of the Regulations. In addition to SBA's
    remedies as described in this Agreement, SBA also may seek the remedies set forth in sections
    363 through 366 of the Act (15 U.S.C. §§ 6891- 6890).

            b.     Noncompliance with terms of Grant Agreement. SBA may take certain actions
    that would affect Company's rights under this Agreement and/or Debentures issued by
    Company, based on Company's violation of or non-compliance with the Grant Agreement.
    Such potential enforcement, suspension, and termination actions are outlined in the Grant
    Agreement. Noncompliance with the terms of the Grant Agreement constitutes noncompliance
    with this Agreement. In addition to SSA's remedies as described in this Agreement, SBA also
    may seek the remedies set forth in sections 363 through 366 of the Act (15 U.S.C. §§ 6891 -
    6890).

            c.     Noncompliance with Act and/or Regulations. Noncompliance with any provision
(    of the Act and/or the Regulations constitutes noncompliance with this Agreement. SBA may


     SBA Form 2204 (1/02)                                                                     4of6
         Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 6 of 30
Penn Venture Partners, L.P                                          c·
take the actions desaibed in 0MB Circular A-110, paragraphs 14 and 62, which Include but are
not limited to withholding cash payments under the Grant Agreement and placing in the Grant
Agreement special tenns and conditions -that require corrective action by Company. SBA also
may consider Company to be not eligible for Leverage pursuant to section 108.1120 of the
Regulations. In addition to SSA's remedies as desaibed in this Agreement, SBA also may seek
the remedies set forth in sections 363 through 366 of the Act (15 U.S.C. §§ 6891 - 6890).

Section 7.    Termination

      a.      Company has no right to terminate this Agreement except as provided in section
108.1900 of the Regulations.

        b.     Pursuant to section 364 of the Act (15 U.S.C. 689m), SBA may void this
Agreement and cause Company to forfeit all of the rights and privileges Company derives from
the NMVC program for commission of a violation or failure to comply with any of the provisions
of the Act, any regulation promulgated under the Act, or this Agreement.

Section 8.     Miscellaneous

       a.     Amendments. Amendments to or waivers from this Agreement are effective and
binding upon the parties only if they are in writing and signed by an authorized representative of
each of the parties.

       b.    Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties concerning the matters covered by this Agreement, and
supercedes any prior understandings or agreements.

       c.    Counterparts. The parties may execute this Agreement in counterparts, each of
which is deemed an original, and all such counterparts constitute one instrument

       d.     Severability.     If any provision in this Agreement is invalid, illegal, or
unenforceable, all other provisions wilt remain in effect.

       e.      Governing law. This Agreement is governed by, and construed in accordance
with, Federal law.

      f.     Reliance. SBA enters into this Agreement in reliance on the written certifications
and representations Company made to SBA in connection with the Application and In this
Agreement.

        g.     Mutual representations. Each of the parties to this Agreement represents and
warrants to the other party that the Agreement has been duly authorized, executed, and
delivered by such party and constitutes a valid, legal, and binding obligation of such party,
enforceable in accordance with its terms.

        h.     Third party beneficiaries and indemnification. There are no express or implied
third party beneficiaries to this Agreement. Company agrees to indemnify and defend SBA from
and against, and pay any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, or expenses of any kind or nature arising out of this Agreement.

       i.     Non-Asslgnability. Company may not assign this Agreement or transfer its rights
under this Agreement in whole or in part without SSA's prior written consent. SBA may assign


SBA Form 2204 (1/02)                                                                        5 of 6
         Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 7 of 30
                       (                               (-
Penn Ventuf8 Partners, L.~

or transfer its rights and obligations under this Agreement at any time to any agency or entity
succeeding to the SBA's obligations under the Act.

       The parties have caused their names to be signed by their authorized representatives on
the dates stated below.

Penn Venture Partners, L.P.:

By:     Penn Venture Ass      iates, LLC
        its General Partne

        By:
               Vito F. Russ
               Manager
Date:


U.S. Small Business Administration:

By:
        Ronald E. Bew
        Associate Deputy Administrator for Capital Access
Date:




SBA Form 2204 (1/02)                                                                     6 of6
    04/ 22/ 03    (ffi(i.µ :l a-     01.::,.1.715..:ff'
                              "'U"P'l'l'c       Jc:.1     DocumeRt_j  --1..cifil@it.Wd22/19
                                                                "' l"-'ffl             (    Page 8 of 30
                                                                                                           -   .~ 3 ._   ....:._


           Penn Ventun, Partners, LP.

(          or transfer its rights and obligations under this Agreement at any time to any agency or entity
           succeeding to the SBA's obligations under the Act.

                  The parties have caused their names to be signed by their authorized representatives on
           the dates stated below.

          Penn Venture Partners, LP.:

          By;


                    By:
                             Vito F. Ru
                             Manager
          Date:


          U.S. Small Buslne1& Administration:

          By:
                   Ronald E. Bew
                   Associate Deputy Administrator for Capital Access
         Date:




C




(
       SBA Form 2204 (1/02)
                                                                                                       eof s
         Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 9 of 30
Penn Ventu19 Partners, LP.                             (

or transfer Its rights and obligations under this Agreement at any time to any agency or entity
succeeding to the SBA's obligations under the Act.

       The parties have caused their names to be signed by their authorized representatives on
the dates stated below.

Penn Venture Partners, L.P.:

By:     Penn Venture Associates, LLC
        its General Partner

        By:
                Vito F. Russo
                Managing Member
Date:




By:
        Ro aid E. Bew
                       ,~
              Business Administration:



        Associa' Dep/ty Administrator for capital Access
Date:          y 2.}0}




SBA Form 2204 (1/02)                                                                     6 of6
Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 10 of 30




          Exhibit B
     Case 1:19-cv-03e;-JEJ Document 1-1 Filed 07/22e> Page 11 of 30


                       U.S. SMALL BUSINESS AoMINISTRAllON
                                     WAIHINGroN, DC 20416




SDTVIA US MAIL a DIAIL

Marchl.2016

Mr. Dean M. Kline                                                NMVCC # 03/83-0003
Mr. Thmul A. Pam
Mr. Robart A. Orablm

Pam veaauro Partnen. LP.
132SlaleStreet
Suite200
lflrrilbur& PA 17101
DearSin:

1bla .._, IIIIWI    u nodae from the U.S. Small Bllliwa AchninMndu1        (SBA) that Pan
Veature Pm1mr1. LP. (PVP) ii in ddmlt UDdlr the 11nD1 of Ila debcmtlna pmlUlllt to II
101.lllO(f)(3), 108.1110(f)(S).tOl.lllO(d)(5) and lOl.lllO(f)(7), ottbe New Mama veaauro
Capital (NMVC) Pqram •4Pllticma.

By lealr' dalmd Mm-ah 11. 201s. PVP ..... wlfiDd of its filDurD to pay two (2) debet4,• N that lad
matunNI 111d 'Ml"O due ad owing in tbo 1Dlal -IUDt ofSl,755.000 ad the ftllllltiaa ffllllt of
ddmlt under §10l.ll10(f)(3). >J DDtlld in chD .._., PVP DIido a Im paymml OD Mll"Ch 4,
2015, in tho IIDOIIDt of 1955,000. nquirlaa SBA ID oowr PVP'• cll!fWmc,y by mufaa paymmt
of SI00,000 to SBA'• 1nlllDo and bmMI holdar of NMVC clllwm,1111,. PVP cured lbe eveat of
defimlt by repayiDa SBA on Mnb 26, 2015.

Pmmat ID f10l.1110(f)(3), PVP ii apin in default for falling 1D pay tlki pdnoipel and halwt af
one (1) NMVC debeobn that ba mllluitd ad ii now dae and owma, pha tbe wnilmuwl


                                                    ..
in1eilllll payawts CJll ID lddftioaal fi>mtem (14) OU!l1ndfna NMVC debenturN in tbo 1Dlal
amount ofSl.341,741.32 cm Fem•y 29, 2016, • foUowl:

      CadmJ#        Settlpinuint
                                    ... .. •J                   Amount           ..-
     N0600003       m/l0ll006      03101/2016      S.653"     Sl,033,406.33 Principal & lnfaCIII
     N0600026       01/31/2007     03/01/2017      S.i2M'         $5.126.00    hanllt
     N0600027       OJ/Jl/2007     03101/2017      5.126%         Sl.739.00    larallt
     N0600028       01/31/2007     03/01/2017      5.12ffl       $23,304.00    Intlnlt
     N0600029       01/31/2007     03101/2017      5.126%         SS.126.00   )llllnlt
     N0700021       12/21/2007     03/01/2011      5.205%        $34,613.25   mra.t
     N0700022       01/31/200I     03/01/2011      4.723%        $59,164.03   )llllnlt
     N0700023       12/21/2007     03/01/2018      5.205%         $3,513.38   hdmNl
     NOIOOOOl       03/19/2008     09/01/2018      4.797%        $30,460.95   lnllrllt
     NOI00002       03/19l.2008    Cl9/01/2018    4.'79'm       $30,460.95 lldanllt
     NOI00003       03/19IJOOI     09/01/2011     4.797%         16,116.18 hdaCill
     NOIOOOOS       04/Wl008       09/01/2011     S.050%        $31,562.50 lntlrNt
     NOI00006       04/Wl008       09/01/2018     S.050%         $2.903.75 lntmrat
     NOI00007       04/Wl008       09/01/2018     S.050%        $31,562.50 lnlarllt
     NOIOOOOB       04/Wl008       09/01/2011     5.050%        133.512.SO llderolt
                                                 T..iDae     Sl,Ml,741.32
      Case 1:19-cv-0~-JEJ Document 1-1 Filed 07/2~ Page 12 of 30




 PVC ii in v.olldoa rl llOl.lllO(d)(S). bMIINO PVP baa ...... d .vmaa of cldmlt by apin
 &iliDa to 1111D timlly paymmt olpdumpal ad .......
 In wkltdoa, PYP ii ID Yioladoa or flOl.tltO(f)(5). becm• you 1111ft a OCID'fltb of oap11a1
 iapirmmt wblcb       .--.111e
                             pmmilllblD Capilal lmpabma Pfflwit. . (CIP) of70 plR1lllt •
 d I mimd by fJOl.1830 wllh a ap ot,o., ..... u ofMarch l, 2016.

Pliiam to f lOl.1110(&). SBA-.-. II.a PVP OUN ill fmpalrmmt. deflllllt ta paymmt and
~ - - - ol1be tllml of J'OI"' oNwi«L-n 10 SBA, by no lldlr 1bm flftllll (15). flaa
1be dllll ol1bil llamr. Jn tlle 8¥1Dt t111t a. Jmp,,.--..at be aared by
PVP 1D JIIU'ide a dlalled pla and prapwd time ftllme by wbiah PVP can oure
                                                                            111a--.tho,....,,
                                                                           SBA .......

vlolatinn, 4ny _ . plm Jllllllt • - • • Olllb flaw prqJeodam w1 CWObibilll PYP-1 lla1ity
1D IIIYloe ma:lla ........, - . . ,.,_... In a timely aw,- andl IDClh time • all of
PVP'•  ()1111.,..,. "lMVC dlluat•    w...-      be ftaUy nipald.

Jn 1be n111t tblt PVP doll DOI oanimll violldoal In~ wwa,-tbat ii        ••·ny
may la¥GU •we«hl __. IIOl.1110(&). fnillmfna 41o11riaa PYP-1 1111n .....,._ •
                                                                                         1D SBA. SBA

                      •                    •
mlmwod by Ila Ulil wfha 'NMVC dll-e ww, . . - l :fmaNt md an, a6ar .,1o+1d1 . , _ to
SBA, ,.......1m1y due 111d ~ ai . . . . . ay nmedy mdlable --1be S...U Bt• NII
Inv rtcw,t Ad. ol 1951, P fMIIIMlld. (1111 Aat) in order to Jll'DIIIDt SBA•, cncllt politioo

lntbonatfbllpay.-.ta1DSBAintb--ffl'E•ofll,341,741.32IDjWlwJpalmti t - -
not been IWlind by SBA wltbln flftNn (IS) dilyl hm 1be dm of 1h11 llalr, ....-,t ID
flllO(eXl) SBA will dlalare PVP'1 _., lndelalarr • nldeNed by ill Oiib!•awffna NMVC
dlhwl4a'"' .....,... . . . laMNt .-lay adllr w-wna 'lMII 1D SBA, ine:rU trly 1De and
p&)Ule. and SBA will b.... PVP ID 1be Oftlae of'IJquldadaa md beala the appn,peildl lltpl
,.,-.t-.                                       •
         lnoloctlas bat nat Bmlllld 1D fr.wll!i hia pra-'1na, b tho IIV44!1wd of SBA ar ill
...... •yoarlWliN IA •1DflllO(eX2)mdlllGlian363{o)of1beMt.
'111o b.,taa fl made widloat pniudioe of aay adllr ripll of SBA. Awaldin&IY, SBA
apeoiftalJly HHl'ffl 1be rfabt 1D . . . al l11111Ate fae1ls ....... 1ipDII PVP M w,altlld. PVP
odlou11 ID be bound bydll Ad.11111 lbeNMVC praanm F11Pwiorw

If you law my qtlflldam ffll8idina the ........... outlined by SBA in this lealr, ......
onn      )'Olli' NMVC JW'OII- wlyll. Loail Cupp, at (202) 619-0511 or by e-mail It
louis.cua@sba,CoY,




iJc12&L--
MllltWa11b
A.aoililll 4dmmMN911i'
Offlcerllenm....,and haMdon
U.S. Small Ba..,.,. 4dmh,Ldailtioo




                                                   2
Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 13 of 30




           Exhibit C
          Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 14 of 30




 SB~
 U.S. Small Business Administration
                                               U. S. SMALL BUSINESS ADMINISTRATION
                                                       409 Third St., S.W., Sixth Floor
                                                Investment Division, Office of SBIC Liquidation
                                                          Washington, D.C. 20416
                                            Telephone: (202) 205-7252 Facsimile: (202) 481-5884


June 1O, 2016

                 VIA CERTIFIED MAIL- RETURN RECEIPT AND E-MAIL

Managing Partners
Penn Venture Partners, LP
132 State Street
Harrisburg, PA 17101


Re:      NMVCC: 03/83-0003 Acceleration of Indebtedness, Demand for Payment


Dear Mssrs. Kline and Graham:

You are hereby advised that Penn Venture Partners, LP ("PVP" or "Licensee") has been
transferred to liquidation status due to Capital Impairment. The Licensee was notified by letter
dated March 8, 2016 that is was in default under the terms and its debentures pursuant to the
cited sections of the New Markets Venture Capital (NMVC) Program regulations. Pursuant to
the Small Business Investment Act of 1958, as amended ("Act"), the U. S. Small Business
Administration ("SBA") provided financing to Licensee through purchase from Licensee of
Debentures as follows:


0300045201
0300045310       2 10 2006    In U   uidation Disbursed                1005 000.00
0300045408       l 31/2007    In U   uldatlon Disbursed         $          200 000.00
0300045506       1/3 1/2007   In Li 'uidation·Disbursed --~   ' $'"        300,000.00
0300045604       1/31 2007    In Li  uidation Disbursed         $          8001000.00
0300045702       l 31 2007    In U   uidation Disbursed                    200 000.00
0300045800                           uidation Disbursed        $       1,330,000.00
0300045909      12 21 2007    In LI ul dation Disbursed                    135 000.00
0300046001       1/31/2008    In Li uidation Disbursed         $       2,535 000.00
0300046110       3 19 2008    In U uidation Disbursed          $       1270 000.00
0300046208       3 19 2008    In LI uidation Disbursed         $       1270 000.00
0300046306       3/19 2008    In LI uidation Disbursed         $        .' 255 000.00
0300046404       4 24 2008    In Li uidation Disbursed         $       1250000.00
0300046502       4 24 2008    In U uidation Disbursed                      115 000.00
0300046600       4 24/2008    In LI uldatlon Disbursed         $       1250000.00
0300046709       4 24 2008    In U ul.datlon Disbursed .. '    $       i ' 330 000.00
0300040003       4 24 2008    Paid In Full
Totals                                                         $      13 245 000.00
          Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 15 of 30




The Debentures incorporate, by reference, provisions of SSA's Regulations (13 C.F.R.) nhe
Regulations") as if fully set forth therein, including, but not limited to, 108.1810, Events of default
and SSA's remedies for NMVC Company's non-compliance with the terms of Debentures.
Section 108.1810(9) of the Regulations provides, in part, that upon written notice to the
Licensee of the occurrence of one or more of the events in paragraph (f) of Section 1810, and
subject to the conditions of paragraph (g)(2) of Section 1810, SBA may declare the entire
indebtedness evidenced by Licensee's debentures, including accrued interest, and/or any other
amounts owed SBA with respect to the Debentures, immediately due and payable and may
avail itself of any remedy available under the Act, specifically including institution of proceedings
for the appointment of SBA or its designee as receiver under Section 363(c) of the Act.

By letter dated March 8, 2016, Licensee was given notice that it was in default under the terms
of its Debentures. The event of default was due to failure to pay two debentures that had
matured.. The Licensee was given an opportunity to cure its condition of Capital Impairment no
later than 15 days from May 1, 2012. Licensee further states that it was given an opportunity to
cure this condition of Capital Impairment and has failed to do so .. As a consequence of the
default, all outstanding Debentures have been accelerated in accordance with Section
108.181 0(g)(1 ). Your remittance of payment in full for the accelerated Debentures, including
accumulated interest and fees thereon, together with payment of the preferred securities and all
accrued dividends, should be submitted to the undersigned before the expiration of fifteen (15)
days from the date of this letter. As of June 10, 2016, the Licensee is indebted to SBA for the
Debentures in the total principal amount of $13,245,000.00 plus accrued of $412,1 12.11 , a total
of $13,657, 112.11 .

No right or cause of action of SBA shall be waived by this notice of acceleration of maturity and
demand for payment. in the absence of a satisfactory response to the foregoing, please be
advised that this Agency will commence appropriate legal action for the collection of this
indebtedness, including the institution of proceedings for the appointment of SBA as the
Receiver of PVP. If you wish to propose a means of settling the amount owing to SBA by a
method other than a cash payment, such proposal should be submitted within the seven (7) day
time period referred to above.

If you have any questions, please contact me by e-mail at: david.parrish@sba.gov or by
telephone at (202) 205-6346.

s·   erely,




1~1.1£~
Financial Analyst
Office of SBIC Liquidation
Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 16 of 30




          Exhibit D
 case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 17 of 30




                      U.S. SMALL BUSINESS ADMINISTRATION
                                     409 Third St.. S.W., Sixth Floor
                              Investment Division, Office ofSBJC Liquidation
                                      Washington, D.C. 20416



June 15, 2018

Penn Venture Partners, L.P.
132 State Street
Harrisburg. PA 17101

Re: Penn Venture Partners, L.P. ("Licensee"); SBIC License No. 03/83-0003

Gentlemen:

Based upon the infonnation provided to SBA by Licensee, SBA has made the
detennination to forebear from taking any action to refer Licensee for receivership for
a period of time to allow Licensee's management to liquidate one or more of its
portfolio of assets and to use those proceeds lo repay to the greatest extent possible all
outstanding SBA Debenture Leverage and accrued interest. SBA is hereby granting
forbearance until December 31, 2018 for Licensee to pay SBA in full based on the
tenns outlined below and subject to SBA' s approval:


        1. As consideration for SBA' s agreement to this forbearance, and in lieu of
            immediately seeking to place the Licensee into Receivership, Licensee shall
            sign and return to SBA the stipulation and order consenting to a Receivership
            enclosed with this letter. SBA agrees that it will forebear from filing the
            stipulation and order consenting to Receivership until December 31, 2018 {the
            "Forbearance Period") unless there is a default as outlined in paragraph 7
            below. Notwithstanding the foregoing, at SBA' s sole discretion, SBA reserves
            the right to pursue a Receivership at any time without using the signed
            stipulation or consent order, and Licensee may not use this letter as a basis lo
            oppose SBA's exercise of its other rights without use of the stipulation and
            consent order.

        2. Throughout the Forbearance period, Licensee is prohibited from making any
           additional investments except for investments under legally binding
           commitments Licensee entered into before its transfer to the Office of
           Liquidation. Licensee must obtain SBA's prior written approval for any
           follow on investments in current portfolio concerns.
case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 18 of 30


      3. Until all leverage is redeemed and amounts due are paid, Licensee is
         prohibited from making any distributions to any party other than SBA, its
         agents or Trustee. In addition, within twenty (20) business days of learning of
         an "event/milestone", Licensee will supply timely updates of these major
         events/milestones, that are either made or missed for all Licensee's
         investments. Examples of events/milestones include but are not limited to:

              *expected contracts or orders cancelled/reduced that were anticip~ted to contribute
              more than 15¾ of projected revenue in the next 12 months;
              •executive, financial or technical personnel (employees/contractors) leaving
              company;
              *lead or major investor(s) stating they are pulling out or not providing any more
              funding;
              *senior lenders declare a default or take any other action against the investment;
              *projected shortages of operating cash; or
              *material changes in competitive landscape.



       6. Management fees are currently set at $350,000 per year and will remain so
          absent written notice from SBA. All management fees must be paid on a
          monthly basis, as earned, and not in advance. The Licensee may elect to defer
          the payment of management fees. Payment of any deferred management fees
          which accrue after the date Licensee was placed in Restricted Operations
          and/or Liquidation are subordinated to all amounts payable to SBA. Audit,
          accounting and tax expenses are to be capped at $25,000 per year. Legal
          expenses greater than $5,000 per quarter must be approved, in advance, by
          SBA. Licensee may reserve $250,000 for follow on expenses.

       7. Licensee represents to SBA that it has the authority to agree to the tenns of this
          letter.

The foregoing is made without prejudice to any other rights of SBA. All of the
obligations of the Licensee under this Forbearance Agreement are in addition to, and
not instead of, their obligations under applicable law and regulations. Accordingly,
SBA specifically reserves the right to seek and impose further remedies upon the
Licensee as warranted. Licensee continues to be bound by the Small Business
Investment Act of 1958, as amended, and the Regulations found in 13 C.F .R., Part
107, including the Restricted Operations Conditions. Any exception to the
Regulations must be approved in writing by SBA.




                                               2
Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 19 of 30




         It is hoped that an expedient and mutually satisfying resolution of Licensee's
 obligation to the SBA can be achieved. I look forward to continuing our relationship and
 providing any assistance that I can in reaching a productive conclusion.




\lW~~
Analyst, Account Resolution Branch
Office of SBIC Liquidation
Agreed:
                                     PENN VENTURE PARTNERS, L.P.
Dated:                       By:

                            Title:
                                       a~.
                                     PENN V              SSOCIATES, LLC
                                     Genercil Partner




                                         3
Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 20 of 30




           Exhibit E
Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 24 of 30




           Exhibit F
     Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 25 of 30




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
               Plaintiff                              )
                                                      )
               v.                                     )      Civ. Action No.
                                                      )
PENN VENTURE PARTNERS, L.P.                           )      Receivership Order
                                                      )
               Defendant                              )



                       CONSENT ORDER OF RECEIVERSHIP

IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1.      Pursuant to the provisions 15 U.S.C. §6891, this Court hereby ta1ces

exclusive jurisdiction of the Penn Venture Partners, L.P. ("PVP"), and all of its assets and

property, of whatever kind and wherever located, and the U.S. Small Business

Administration ("SBA") is hereby appointed Receiver of PVP ("Receiver") to serve

without bond until further order of this Court. The Receiver is appointed for the purpose

of marshaling and liquidating all of PVP 's assets and satisfying the claims of creditors

therefrom in the order of priority as determined by this Court.

       2.      The Receiver shall have all powers, authorities, rights and privileges

heretofore possessed by the officers, directors, managers and general and limited partners

of PVP under applicable state and federal law, by the Articles of Limited Partnership, and

By-Laws of said limited partnership, in addition to all powers and authority of a receiver

at equity, and all powers and authority conferred upon the Receiver by the provisions of

15 U.S.C. § 6891 and 28 U.S.C. § 754. The trustees, directors, officers, managers,
  Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 26 of 30




employees, investment advisors, accountants, attorneys and other agents of PVP are

hereby dismissed and the powers of any general partners are hereby suspended. Such

persons and entities shall have no authority with respect to PVP's operations or assets,

except to the extent as may hereafter be expressly granted by the Receiver. The Receiver

shall assume and control the operation of PVP and shall pursue and preserve all of its

claims.

          3.    The Receiver is entitled to take immediate possession of all assets, bank

accounts or other financial accounts, books and records and all other documents or

instruments relating to PVP. The past and/or present officers, directors, agents,

managers, general and limited partners, trustees, attorneys, accountants, and employees

of PVP, as well as all those acting in their place, are hereby ordered and directed to turn

over to the Receiver forthwith all books, records, documents, accounts and all other

instruments and papers of and relating to PVP and all of PVP's assets and all other assets

and property of the limited partnership, whether real or personal. The general partner of

PVP shall furnish a written statement within five (5) days after the entry of this Order,

listing the identity, location and estimated value of all assets of PVP, a list of all

employees (and job titles thereof), other personnel, attorneys, accountants and any other

agents or contractors of PVP. Within thirty (30) days following the entry of this Order,

the general partner of PVP shall also furnish a written report describing all assets. All

persons and entities having control, custody or possession of any assets or property of

PVP are hereby directed to turn such assets and property over to the Receiver.

          4.   The Receiver shall promptly give notice of its appointment to all known

officers, directors, agents, employees, shareholders, creditors, debtors, managers and




                                               2
  Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 27 of 30




general and limited partners of PVP, as the Receiver deems necessary or advisable to

effectuate the operation of the receivership. All persons and entities owing any

obligation, debt or distribution to PVP shall, until further ordered by this Court, pay or

otherwise fulfill all such obligations in accordance with the terms thereof to the Receiver

and its receipt for such payments shall have the same force and effect as if PVP had

received such payments.

        5.      The Receiver is hereby authorized to open such Receiver's accounts at

banking or other financial institutions and to extend credit on behalf of PVP, to utilize

SBA personnel, and to retain or employ such other persons as it may deem necessary to

effectuate the operation of the receivership including, but not limited to, attorneys,

accountants, consultants, advisors, brokers, and appraisers, and is further authorized to

expend receivership funds to compensate such persons in such amounts and upon such

terms as the Receiver shall deem reasonable in light of the usual fees and billing practices

and procedures of such persons. The Receiver is not required to obtain Court approval

prior to the disbursement of receivership funds for payments to persons retained or

employed by the Receiver or for expenses that the Receiver deems advantageous to the

orderly administration and operation of the receivership. In addition, the Receiver is

authorized to reimburse the SBA for travel expenses incurred by SBA personnel in the

establishment and administration of the receivership. The Receiver may, without further

order of this Court, transfer, compromise, or otherwise dispose of any claim or asset,

other than real estate.

        6.      PVP's past and/or present officers, directors, agents, attorneys, managers,

shareholders, employees, accountants, debtors, creditors, managers and general and




                                              3
  Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 28 of 30




limited partners of PVP, and other appropriate persons or entities (including without

limitation, the defendant's portfolio of small business concerns and financial institutions

doing business with defendant and/or defendant's portfolio of small business concerns)

shall answer under oath to the Receiver all questions which the Receiver may put to them

and produce any documents as required by the Receiver regarding the business of said

limited partnership, or any other matter relevant to the operation or administration of the

receivership or the collection of funds due to PVP. In the event that the Receiver deems

it necessary to require the appearance of the aforementioned persons or entities, the

Receiver shall make its discovery request(s) in accordance with the Federal Rules of

Civil Procedure.

        7.      The parties or prospective parties to any and all civil legal proceedings

(excluding the instant proceeding). wherever located, including, but not limited to

arbitration proceedings, bankruptcy or foreclosure actions, default proceedings, or any

other proceedings involving (i) PVP, (ii) any assets of PVP, (iii) the Receiver for PVP or

(iv) PVP's present or past officers, directors, managers, or general partners (including the

managers or members of such general partner) to the extent said civil legal proceedings

involve any action taken by them while acting in their official capacity with PVP, are

enjoined from taking any action, including discovery, commencing or continuing any legal

proceeding of any nature without further order of this Court.

        8.     All civil legal proceedings wherever located, including arbitration

proceedings, foreclosure activities, bankruptcy actions, or default proceedings, but

excluding the instant proceeding, involving (i) PVP, (ii) any of assets of PVP, (iii) the

Receiver for PVP or (iv) PVP's present or past officers, directors, managers, or general




                                              4
  Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 29 of 30




partners (including the managers or members of such general partner) to the extent said

civil legal proceedings involve any action taken in their official capacity for PVP are

stayed in their entirety, and all Courts having any jurisdiction thereof are enjoined from

taking or pennitting any action in such proceedings until further Order ofthis Court.

       9.      Further, as to a cause of action or claim accrued or accruing in favor of

PVP against a third person or party, any applicable statute of limitation is tolled to the

extent allowed by applicable law during the period in which this injunction against

commencement of legal proceedings is in effect as to that cause of action or claim.

        I 0.   PVP and its past and/or present directors, officers, managers, general or

limited partners, agents, employees and other persons or entities acting in concert or

participating therewith be, and they hereby are, enjoined from either directly or indirectly

taking any actions or causing any such action to be taken which would dissipate the

assets and/or property of PVP to the detriment of PVP or of the Receiver appointed in

this cause, including but not limited to destruction of corporate records, or which would

violate the Small Business Investment Act of 1958, as amended, 15 U.S.C. 661 et.~

or the regulations promulgated thereunder ("Regulations") in Part I 08 of Title 13 C.F .R.

        11.    The Receiver is authorized to borrow up to $500,000 from the SBA on

behalf of PVP and is authorized to cause PVP to issue Receiver's Certificates of

Indebtedness in the principal amounts of the sums borrowed, which certificates will bear

interest at or about 10 percent per annum and will have a maturity date no later than 18

months after the date of issue. Said Receiver's Certificates of Indebtedness shall have

priority over all other debts and obligations of PVP, excluding administrative expenses of




                                              5
 Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 30 of 30




the Receivership, whether currently existing or hereinafter incurred, including without

limitation any claims of general or limited partners of PVP.

         12.   This Court detennines and adjudicates that SBA has made a sufficient

showing that PVP has violated the Act and the Regulations, as alleged in the Complaint

filed against PVP in the instant action, to obtain the relief so requested.

                DATED this _ _day of _ _ _ _, 20_.


                                        UNITED STATES DISTRICT COURT JUDGE




SEEN, STIPULATED AND AGREED:

PENN VENTURE PARTNERS, L.P., through its authorized representative

By:~

Title:   4Ja11rjfJ J)ra/4,
         General Partner of PVP, L.P.

Date: ~Zt}/Cj




                                               6
